Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Notice to Applicant

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2021 has been entered.

3.	The following is a non-Final Office Action.  In response to Examiner’s Final Rejection of 11/30/2020, Applicant amended Claims 1, 4, 5, 19, 20, 25-27, 31, 33, 36, 38, 40, 42 and 43; canceled Claims 2, 34, 35, 39 and 41; and added new Claims 44-48. 
Claims 1, 4, 5, 19, 20, 25-27, 31, 33, 36, 38, 40 and 42-48 are pending in the current application and have been rejected below.



Response to Amendment

4.	Applicant’s amendments and arguments are acknowledged.

5.	Claim Objection added in light of Applicant’s amendments.  

6.	The prior 35 USC §101 rejection maintained despite Applicant's amendments and arguments. 

7.	The prior 35 USC §103 rejection withdrawn, and new 35 USC §103 rejection added in light of Applicant’s amendments and arguments. 



Claim Objections 

8.	Claim 27 objected to because of the following informalities: Claim 27 recites “automatically generate the notification” at line 6, instead of “automatically generating the notification”. 
Appropriate correction is required.

9.	Claim 46 objected to because of the following informalities: Claim 46 recites “based on each the determined incentive types” at line 5, instead of “based on each of the determined incentive types”. 
Appropriate correction is required.



Claim Rejections - 35 USC § 101

10.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

11.	Claims 1, 4, 5, 19, 20, 25-27, 31, 33, 36, 38, 40 and 42-48 rejected under 35 U.S.C. 101 because, although they are drawn to statutory categories of system (machine), method (process) or product (manufacture), they are also directed to a judicial exception (an abstract idea) without significantly more.   

12.	Claim 19 recites determining an expected transportation request metric for an expected event within a target region based at least in part on a historical event similar to the expected event; identifying a driver yield model comprising a function of incentives to increase drivers within a given region for a given event corresponding to the historical event; based on the driver yield model, determining incentives to move an expected number of drivers from an outside region comprising a lower number of expected ride requests to the target region comprising a higher number of expected ride requests; based on the expected transportation metric and the expected number of drivers from the determined incentives, transmitting to one or more driver[s] .. a notification comprising the determined incentives for one or more drivers to move from the outside region to the target region; and determining an estimated number of the one or more drivers that responded to the notification by moving from the outside region to the target region; and based on the estimated number of the one or more drivers that responded to the notification by moving, updating the driver yield model by adjusting an incentive amount for the function to increase drivers within the given region comprising the given event corresponding to the historical event, which is an abstract idea of Certain Methods of Organizing Human Activity such as fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), because providing a transportation service based on expected need is a commercial or business interaction, and incentives for drivers to move from an outside region to a target region is a business strategy for mitigating risk. Claims 1 and 20 recite a similar abstract idea. 
The judicial exception is not integrated into a practical application because the Claims, including additional elements such as devices, a processor, a non-transitory, computer-readable medium storing executable instructions, automatically, utilizing the processor, A computer program product, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions, individually, and in combination, when viewed as a whole, are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, and the claims do not effect a transformation or reduction of a particular article to a different state or thing. Generally linking the use of the judicial exception to a particular technological environment or field of use, as in the instant claims, is not indicative of integration into a practical application - see MPEP 2106.05(h); adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is also not indicative of integration into a practical application - see MPEP 2106.05(f). The Claims are therefore directed to the judicial exception.
The Claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea), because these additional elements such as those listed above, individually or in combination, do not recite anything that is beyond conventional and routine use of computers (as evidenced by Figures 3, 4, and paragraphs 55-62 of the published Specification in the instant Application and court decisions such as buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) discussed at 2106.05(d) of the MPEP), do not effect a transformation or reduction of a particular article to a different state or thing, nor do they apply  the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular field of use or technological environment. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is not indicative of an inventive concept ("significantly more") - see MPEP 2106.05(f).
Dependent Claims 5, 26, 27, 31, 33, 36, 38, 40, 42, 43 and 47 do not integrate the judicial exception into a practical application because the Claims, including additional elements such as those listed above, individually, and in combination, when viewed as a whole, are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, and the claims do not effect a transformation or reduction of a particular article to a different state or thing. Generally linking the use of the judicial exception to a particular technological environment or field of use, as in the instant claims, is not indicative of integration into a practical application - see MPEP 2106.05(h); adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is also not indicative of integration into a practical application - see MPEP 2106.05(f). The Claims are therefore directed to the judicial exception.
Dependent Claims 5, 26, 27, 31, 33, 36, 38, 40, 42, 43 and 47 also do not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea), because these additional elements such as those listed above, individually or in combination, do not recite anything that is beyond conventional and routine use of computers (as evidenced by Figures 3, 4, and paragraphs 55-62 of the published Specification in the instant Application and court decisions such as buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) discussed at 2106.05(d) of the MPEP), do not effect a transformation or reduction of a particular article to a different state or thing, nor do they apply  the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular field of use or technological environment. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is not indicative of an inventive concept ("significantly more") - see MPEP 2106.05(f).
Dependent Claims 4, 25, 44-46 and 48  directed to wherein the expected number of drivers comprises a predicted fraction of drivers from the outside region that are provided with the notification and that will drive for the expected event; wherein determining the estimated number of the one or more drivers that responded to the notification comprises determining a nonlinear yield fraction based on the number of drivers from the outside region that responded to the notification and a total number of drivers from the outside region that received the notification; determine driver types associated with the estimated number of the one or more drivers that responded to the notification; and based on the driver types, further update the driver yield model by adjusting the incentive amount for the function to increase drivers corresponding with the driver types within the given region comprising the given event corresponding to the historical event; determine incentives to move the expected number of drivers by utilizing the driver yield model to determine a set of different incentive types; determine incentive types associated with the estimated number of the one or more drivers that responded to the notification; and based on each of the determined incentive types, further update the driver yield model by adjusting the incentive amount associated with the incentive type to increase drivers who respond to the incentive type within the given region comprising the given event corresponding to the historical event, are extensions of the abstract idea noted in the independent claims because they further the limitations of the independent claims, which are directed to Certain Methods of Organizing Human Activity such as fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Accordingly, these claim elements do not serve to confer subject matter eligibility on the claims since they are directed to abstract ideas.
Therefore, Claims 1, 4, 5, 19, 20, 25-27, 31, 33, 36, 38, 40 and 42-48 are rejected under 35 U.S.C. 101 as being directed to non-eligible subject matter. See Alice Corp. v. CLS Bank International, 573__ U.S. 2014.



Claim Rejections - 35 USC § 103

13.	The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
35 U.S.C. 103 forms the basis for all obviousness rejections set forth in this Office action.

14.	Claims Claims 1, 4, 5, 19, 20, 27, 31, 36, 38, 40 and 44-48 rejected under 35 U.S.C. 103 as being unpatentable over Peng (US Patent Application Publication 20160335576 A1 - hereinafter Peng) in view of Juliver et al. (US Patent Application Publication 20120041675 A1 - hereinafter Juliver).

15.	As per Claim 1, Peng teaches:
A system comprising: 
a processor; and a non-transitory computer-readable storage medium having processor-executable instructions stored therein [PENG reads on: Fig. 1, Dispatch System 100; Fig. 6, Processor 610; Main Memory 620, Correlation instructions 622; para 69, "In one implementation, the computer system 600 includes processing resources 610, a main memory 620, a read-only memory (ROM) 630, a storage device 640, and a communication interface 650. The computer system 600 includes at least one processor 610 for processing information stored in the main memory 620, such as provided by a random access memory (RAM) or other dynamic storage device, for storing information and instructions which are executable by the processor 610."] for causing the system to: 
determine an expected transportation request metric for an expected event within a target region based at least in part on a historical event similar to the expected event [PENG reads on: Abstract, "The dispatch system can detect a current spike in passenger drop-offs at a respective event location, and predict an associated spike in pick-up requests after a given duration at the event location using the historical data and correlation models."; Fig. 2, Compare Current Spike With Historical Data 215, Determine Predicted Pick-up Request Spike For The Event 225; para 24, "In many examples, the dispatch system 100 can include a compilation module 115 to parse through the received data (i.e., the drop-off data 176 and the pick-up data 177, including location data 112 and timestamps 114) to identify spike pairs each corresponding to (i) a passenger drop-off spike at a given event location, and (ii) a passenger pick-up spike at the same event location ( e.g., a concert hall, a sporting venue, a travel port, a convention or exhibition complex, etc.)"; para 25, "Accordingly, the compilation module 115 can identify such spike pair data 117, which can include the number or volume of drop-offs as compared to the number or volume of pick-ups ("the volume ratio"), the event location, the event duration, etc. .. "; para 44, "For example, based on a spike in drop-offs at or around a baseball stadium, the matching engine 140 can identify that a baseball game has begun. Based on the results of filtering through the correlation models 133, the matching engine 140 can predict that a spike in pick-up requests will begin at a given time coinciding with the end of the baseball game ( e.g., three hours after the spike in drop-offs). Historical data for baseball games at that particular stadium may indicate a predicted total volume or a volume range for pick-up requests. The matching engine 140 can utilize this data to compile a spike forecast 144 for the dispatch engine 155. The dispatch engine 155 can determine - using the spike forecast 144, the live driver log 105, the map data 162, and the traffic data 164 - an optimal time to generate and submit demand notifications 148 to available and/or unavailable drivers." - at or around a baseball stadium is within a target region, the matching engine 140 can predict that a spike in pick-up requests will begin at a given time coinciding with the end of the baseball game is determine an expected transportation request metric for an expected event; para 52, "At any given time, the dispatch system 100 can detect a current drop-off spike 111 at a specified event location (210). Using the characteristics of the current drop-off spike 111 (e.g., location, volume, time, etc.), the dispatch system 100 can compare the current drop-off spike 111 with the stored historical data to (215). For example, the dispatch system 100 can compare the current drop-off spike 111 with the correlation models 133 to identify a matching correlation model 134 (220). Based on the historical data and/or the matching correlation model 134, the dispatch system 100 can determine or calculate a predicted pick-up request spike for the event (225)."]; 
identify a driver yield model ... to increase drivers within a given region comprising a given event corresponding to the historical event [PENG reads on: Fig. 3, method for predicting and servicing pick-up request spikes at a given event location, Include Incentive 362; Fig. 4B, Dispatch Engine, Include Incentive 471; para 41, "The live driver log 165 can include all available drivers and their respective locations within a given region. .. The dispatch engine 155 can parse the spike forecast 144 to identify event data 159. Based on the event data 159, a probability module 105 of the dispatch system 100 can calculate probabilities for given numbers of transport vehicles required to service the anticipated spike in pick-up requests 182 at the event location. The probability module 105 can further determine, based on historical response data 132 and the number of current available drivers 185 proximate to the event location, a probable amount of requests or notifications to provide to other available drivers to mitigate the anticipated supply shortage. The probability module 105 can submit this probability data 107 to the dispatch engine 155 to assist in triggering notifications 158 and driver selections 167." - The probability module 105 can further determine a probable amount of requests or notifications to provide to other available drivers to mitigate the anticipated supply shortage is identify a driver yield model; para 44, "The dispatch engine 155 can determine - using the spike forecast 144, the live driver log 105, the map data 162, and the traffic data 164 - an optimal time to generate and submit demand notifications 148 to available and/or unavailable drivers."; para 45, "In order to incentivize drivers to accept the request broadcast 157 (i.e., commit to servicing the predicted spike in pick-up requests at the event location), the dispatch engine 155 can include an incentive in the request broadcast 157." - In order to incentivize drivers to accept the request broadcast 157 (i.e., commit to servicing the predicted spike in pick-up requests at the event location), the dispatch engine 155 can include an incentive in the request broadcast 157 is a function of incentives to increase drivers within a given region; ]; based on the driver yield model, ... 
... move an expected number of drivers from an outside region comprising a lower number of expected ride requests to the target region comprising a higher number of expected ride requests; based on the expected transportation metric and the expected number of drivers from the determined incentives, transmit to one or more driver devices a notification comprising the determined incentives for one or more drivers to move from the outside region to the target region [PENG reads on: para 46, "Alternatively, the notification generator 145 can utilize map data 162 to create a demand heat map that shows the location of the event and a “hot” area of demand. Thus, the driver is informed that pick-up requests 182 are forthcoming at the event location and can plan to be close so that the dispatch engine 155 issues one or more assignments 156 to the driver to service one or more pick-up requests 182."; para 58, "Once the predicted pick-up request spike is calculated, the dispatch system can identify drivers, based on location and availability, within a distance or time of the event location (350). The dispatch system 100 can further determine a probability of driver response to a demand request notification 148 (355). For example, the dispatch system 100 may identify a supply shortage of 400 drivers for a given event. The dispatch system 100 may calculate, based on historical data, that only around 50% of drivers respond or commit to a demand notification 148. Accordingly, the dispatch system 100 can generate and broadcast demand notifications 148 to a number of drivers (e.g., 800 drivers in the example) in order to mitigate the supply shortage (360, 365). The demand notification 148 can be generated to include an incentive (362) such as a monetary or nonmonetary bonus. Furthermore, the dispatch system 100 can include a demand heat map on the notification (364), to enable available drivers to anticipate locating themselves strategically to receive request assignments 156."; para 61, "In some examples, the matching engine 140 can calculate a mathematical expectancy for the predicted pick-up request spike based on individual spike pairs in the correlation model, or parse through the individual spike pairs to identify one or more most closely matching spike pairs. The predicted spike in pick-up requests 182 can include a selected volume of pick-up requests (432) .."; para 63, "FIG. 4B is a flow chart illustrating an example method for transmitting demand notifications to transport vehicles based on a given spike forecast. .. the dispatch engine 155 can receive the spike forecast 144 and generate a notification to drivers based on the spike forecast 144 (455). The initial notification can indicate that a local event is predicted to create an increased demand for driver services. Furthermore, the initial notification may be transmitted to all available or potentially available transport vehicles within a predetermined distance of the event location."." - within a predetermined distance of the event location is from the outside region; para 64, "The demand notification 148 can include an incentive (471) to elicit drivers to commit to responding the predicted spike in pick-up requests 182. The dispatch engine 155 can identify to which specific drivers to send the demand notification 148 based on a time factor corresponding to an estimated time the driver will take to reach the event location (476). Additionally or alternatively, the dispatch engine 155 can select drivers based on location and proximity to the event location (477), as well as the determined response rate (478)."; ]; 
determine an estimated number of the one or more drivers that responded to the notification by moving from the outside region to the target; and based on the estimated number of the one or more drivers that responded to the notification by moving [PENG reads on: para 58, as above; para 65, "Once the demand notification 148 is transmitted to the initial set of drivers, the dispatch engine 155 can dynamically monitor the responding vehicles (480). If the number of vehicles responding to the demand notification 148 does not amount to a full or near full mitigation of the predicted supply shortage, the dispatch engine 155 can transmit the demand notification 148 to additional vehicles until a satisfactory set of vehicles have committed (475)."], 
update the driver yield model ... to increase drivers within the given region comprising the given event corresponding to the historical event [PENG reads on: Figs. 3, 4B, para 41, as above; para 44, "Historical data for baseball games at that particular stadium may indicate a predicted total volume or a volume range for pick-up requests. .. In some examples, the dispatch engine 155 can perform[ed] a tiered notification transmission process, in which more and more drivers within proximity of the baseball stadium are notified of the predicted spike in pick-up requests as the end of the baseball game nears."; para 59, "Furthermore, the demand notifications 148 can be broadcasted (365) based on the probability of response calculation (367), as provided above, and based on servicing the predicted pick-up request spike at the event location (369). When the event concludes and actual pick-up requests 182 start being received and assigned to the available drivers, the dispatch system 100 can collect additional data to determine an accuracy of the prediction, and to provide further data inputs for the correlation models 133 (370)." - the dispatch system 100 can collect additional data to determine an accuracy of the prediction, and to provide further data inputs for the correlation models 133 is update the driver yield model].
Peng does not explicitly teach, but Juliver teaches: 
... comprising a function of incentives [JULIVER reads on: para 222, "Fare bidding can be employed, wherein multiple transportation service providers may be given the opportunity to place bids via the transportation service provider system 24 and or the client management server 52 for the right to acquire a dispatch request, on a by-request basis or otherwise. .. The fare bidding option may be activated when the client management server 52 is offering a dispatch request and no vehicles are available that meet the specified criteria for bidding eligibility, or no vehicles accept the initial dispatch request offer. In this case, the fare bidding system may offer an incentive for a participant to accept a fare request, such as a payment or other compensation, which could escalate over time (as an upward bid) until a vehicle that meets the specified criteria accepts the bid and dispatch request."; para 223, "Quick response incentives can be given to encourage drivers or transportation service providers to accept a dispatch request as quickly as possible."] ...
... determine incentives [JULIVER reads on: para 222, 223, as above] to ... 
... by adjusting an incentive amount for the function [JULIVER reads on: para 222 - an incentive for a participant to accept a fare request which could escalate over time is adjusting an incentive amount for the function, para 223, as above] ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Peng to incorporate the teachings of Juliver in the same field of endeavor of transportation management to include comprising a function of incentives, determine incentives, by adjusting an incentive amount for the function. The motivation for doing this would have been to improve the driver dispatch system of Peng by efficiently managing driver availability. See Juliver, Abstract, "A method and system for coordinating transportation service is provided.".

16.	Claims 2, 3 canceled.

17.	As per Claim 4, Peng in view of Juliver teaches:
The system of claim 1, wherein the expected number of drivers [as above, Claim 1] comprises 
Peng further teaches:
a predicted fraction of drivers from the outside region that are provided with the notification and that will drive for the expected event [PENG reads on: paras 58, 63, as above, Claim 1].

18.	As per Claim 5, Peng in view of Juliver teaches:
The system of claim 1, further comprising instructions that cause the system to: in response to determining the incentives to move the expected number of drivers from the outside region [as above, Claim 1], 
Peng further teaches:
identify corresponding drivers driving within the outside region during the expected event [PENG reads on: Fig. 3, Identify Drivers With Distance Of Event Location 350; para 43, "At a predefined time (e.g., 15 minutes) before this future time when the predicted pick-up request spike is to occur, e.g., 2:45 pm, the dispatch engine 155 can identify, via the map data 162 and live driver log 105, a number of drivers that are readily available proximate to the event location (e.g., within a predetermined distance from the event location)."]; and
transmit the notification to the one or more driver devices by transmitting the notification to driver devices associated with the corresponding drivers [PENG reads on: Fig. 3, Generate Demand Notification 360, Broadcast Demand Notification To Local Drivers 365; para 22, "FIG. 1 is a block diagram illustrating an example system for predicting and servicing pick-up request spikes at a given event location. A dispatch system 100 can arrange transport services for users 180 using location-based resources of the computing devices of the users 180 and available drivers 185. As used herein, “a user 180” or “a driver 185” can also refer to the computing device operated by the respective person. A graphic user interface (GUI) 183—for example, a GUI associated with a designated application that communicates with a dispatch system 100—can be generated on individual user devices to enable users 180 to request a passenger pickup for transport to a specified location. A dispatch engine 155 can receive such pick-up requests 182 and issues assignments 156 to drivers 185—using a driver GUI 187 generated on the respective driver devices—to fulfill such requests 182."; para 66, "FIG. 5A is an example screenshot of a demand notification for a driver device. In the example provided, a driver of an available or unavailable transport vehicle may be notified of the predicted spike in passenger pick-up requests by way of a demand notification 505 being transmitted to the driver's device 500 (e.g., the driver's mobile computing device running a designated application)."; para 70, " In performing the operations, the processor 610 can generate and send demand notifications 651 via the communication interface 650 to the mobile computing devices of the drivers."].

19.	Claims 6-18 canceled. 

20.	As per Claim 19, Peng teaches:
A method comprising:
The remainder of the Claim rejected under the same rationale as Claim 1 above.

21.	As per Claim 20, Peng teaches:
A computer program product, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions [PENG reads on: Figs. 1, 6, para 69, as above, Claim 1] for:
The remainder of the Claim rejected under the same rationale as Claim 1 above.

22.	Claims 21-24 canceled. 

23.	As per Claim 27, Peng in view of Juliver teaches:
The system of claim 1, further comprising instructions that cause the processor to: determine the incentives to move the expected number of drivers [as above, Claim 1] by 
Peng further teaches:
determining an incentive type or an incentive amount to present to the one or more drivers from the outside region [PENG reads on: para 45, "The incentive may be an individual monetary bonus or some other form of incentive, such as a gain sharing bonus for servicing the predicted pick-up spike or a noncash bonus."; para 58, "The demand notification 148 can be generated to include an incentive (362) such as a monetary or nonmonetary bonus."]; and
automatically [PENG reads on: para 18, "One or more examples described herein provide that methods, techniques, and actions performed by a computing device are performed programmatically, or as a computer-implemented method. Programmatically, as used herein, means through the use of code or computer-executable instructions. These instructions can be stored in one or more memory resources of the computing device. A programmatically performed step may or may not be automatic."; para 42, "The dispatch engine 155 can send a notification trigger 158 to a notification generator 145 of the dispatch system 100 to generate a demand notification 148 upon receiving the spike forecast 144 and identifying the event location. The notification generator 145 can submit the demand notification 148 to the dispatch interface 150 for transmission to all drivers, available or unavailable, within a given radius of the event location."; para 44, "Historical data for baseball games at that particular stadium may indicate a predicted total volume or a volume range for pick-up requests. The matching engine 140 can utilize this data to compile a spike forecast 144 for the dispatch engine 155. The dispatch engine 155 can determine—using the spike forecast 144, the live driver log 105, the map data 162, and the traffic data 164—an optimal time to generate and submit demand notifications 148 to available and/or unavailable drivers. For example, the dispatch engine 155 may anticipate a given supply shortage based on available drivers proximate to the baseball stadium. The dispatch engine 155 can transmit demand notifications 148 to drivers within a given distance or time from the baseball stadium. The dispatch engine 155 can do so immediately upon predicting the supply shortage, and/or within a given time prior to the predicted spike in pick-up requests." - The dispatch engine 155 can determine—using the spike forecast 144, the live driver log 105, the map data 162, and the traffic data 164—an optimal time to generate and submit demand notifications 148 to available and/or unavailable drivers is automatically generating the notification; para 45, "In order to incentivize drivers to accept the request broadcast 157 (i.e., commit to servicing the predicted spike in pick-up requests at the event location), the dispatch engine 155 can include an incentive in the request broadcast 157. The incentive may be an individual monetary bonus or some other form of incentive, such as a gain sharing bonus for servicing the predicted pick-up spike or a noncash bonus."].

24.	Claims 28-30 canceled. 

25.	As per Claim 31, Peng in view of Juliver teaches:
The method of claim 19, further comprising: determining the incentive to move the expected number of drivers [as above, Claim 19] by  
The remainder of the Claim rejected under the same rationale as Claim 27 above.

26.	Claims 32, 34, 35 canceled. 

27.	As per Claim 36, Peng in view of Juliver teaches:
The method of claim 19, further comprising: in response to determining the incentives to move the expected number of drivers from the outside region [as above, Claim 19],
The remainder of the Claim rejected under the same rationale as Claim 5 above.

28.	Claim 37 canceled. 

29.	As per Claim 38, Peng in view of Juliver teaches:
The computer program product of claim 20, further comprising computer instructions for: determining the incentives to move the expected number of drivers [as above, Claim 20] by
The remainder of the Claim rejected under the same rationale as Claim 27 above.

30.	Claim 39 canceled. 

31.	As per Claim 40, Peng in view of Juliver teaches:
The computer program product of claim 20, further comprising computer instructions for: in response to determining the incentives to move the expected number of drivers from the outside region [as above, Claim 20], 
The remainder of the Claim rejected under the same rationale as Claim 5 above.

32.	Claim 41 canceled. 

33.	As per Claim 44, Peng in view of Juliver teaches:
The system of claim 1, further comprising instructions that cause the system [as above, Claim 1] to:
Peng further teaches:
determine driver types associated with the estimated number of the one or more drivers that responded to the notification [PENG reads on: para 41, "The live driver log 165 can include all available drivers and their respective locations within a given region. The live driver log 165 can dynamically change in response to the availability of drivers 185. Furthermore, the live driver log 165 can be utilized by the dispatch engine 155 in order to select optimal drivers to service each respective pick-up request 182." - drivers and their respective locations within a given region, select optimal drivers is determine driver types associated with the estimated number of the one or more drivers that responded to the notification]; and based on the driver types, further update the driver yield model [PENG reads on: para 59, as above, Claim 1] ... 
... to increase drivers corresponding with the driver types within the given region comprising the given event corresponding to the historical event [PENG reads on: para 41, as above; Figs. 3, 4B, para 44, as above, Claim 1].
Peng does not explicitly teach, but Juliver further teaches: 
... by adjusting the incentive amount for the function [JULIVER reads on: para 222, 223, as above, Claim 1] ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Peng in view of Juliver to incorporate the further teachings of Juliver in the same field of endeavor of transportation management to include by adjusting the incentive amount for the function. The motivation for doing this would have been to improve the driver dispatch system of Peng in view of Juliver by efficiently managing driver availability.

34.	As per Claim 45, Peng in view of Juliver teaches:
The system of claim 1, further comprising instructions that cause the system to determine incentives to move the expected number of drivers [as above, Claim 1] by 
Peng further teaches:
utilizing the driver yield model [PENG reads on: para 41, as above, Claim 1] to 
determine a set of different incentive types [PENG reads on: Figs. 3, 4B, para 45, as above, Claim 1; para 58, "The demand notification 148 can be generated to include an incentive (362) such as a monetary or nonmonetary bonus."].

35.	As per Claim 46, Peng in view of Juliver teaches:
The system of claim 45, further comprising instructions that cause the system [as above, Claim 45] to:
Peng further teaches:
determine incentive types associated with the estimated number of the one or more drivers that responded to the notification [PENG reads on: para 58, "The dispatch system 100 may calculate, based on historical data, that only around 50% of drivers respond or commit to a demand notification 148. Accordingly, the dispatch system 100 can generate and broadcast demand notifications 148 to a number of drivers (e.g., 800 drivers in the example) in order to mitigate the supply shortage (360, 365). The demand notification 148 can be generated to include an incentive (362) such as a monetary or nonmonetary bonus"]; and based on each of the determined incentive types, further update the driver yield model [PENG, below] ...
... associated with the incentive type to increase drivers who respond to the incentive type within the given region comprising the given event corresponding to the historical event [PENG reads on: para 58, as above; Figs. 3, 4B, paras 41, 44, 59, as above, Claim 1].
Peng does not explicitly teach, but Juliver further teaches: 
... by adjusting the incentive amount [JULIVER reads on: para 222, 223, as above, Claim 1] ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Peng in view of Juliver to incorporate the further teachings of Juliver in the same field of endeavor of transportation management to include by adjusting the incentive amount. The motivation for doing this would have been to improve the driver dispatch system of Peng in view of Juliver by efficiently managing driver availability.

36.	As per Claim 47, Peng in view of Juliver teaches:
The system of claim 1, further comprising instructions that cause the system to: determine incentives to move the expected number of drivers [as above, Claim 1] by
Peng further teaches:
utilizing the driver yield model [PENG reads on: para 41, as above, Claim 1] to determine a transmission time for the notification comprising the determined incentives [PENG reads on: para 58, as above, Claim 1; para 39, "Thus, a current drop-off spike 111 can be detected, the stored correlation models 133 can be parsed, and a spike forecast 144 can be generated by the matching engine 140 in real-time or near real-time. In this manner, based on a drop-off spike 111 detected in real-time or close to real-time, the dispatch system 100 can use the predicted pick-up request spike to perform one or more operations at a later time in order to alleviate any potential supply constraints at the event location in the future."; para 43, "Alternatively, the dispatch engine 155 can parse the spike forecast 144 for the event location and predicted pick-up request volume, and consult the live driver log 165 to select a set of drivers in proximity of the event location. For example, the spike forecast 144 may indicate a predicted pick-up request spike of 500 pick-up requests that is predicted to occur at a later or future time (e.g., the spike forecast 144 is determined around noon shortly after the drop-off spike is detected, and the predicted pick-up request spike is to start at 3:00 pm). At a predefined time (e.g., 15 minutes) before this future time when the predicted pick-up request spike is to occur, e.g., 2:45 pm, the dispatch engine 155 can identify, via the map data 162 and live driver log 105, a number of drivers that are readily available proximate to the event location (e.g., within a predetermined distance from the event location). The dispatch engine 155 can calculate a relative supply shortage, and based on probability data 107, identify a number of additional drivers to receive the demand notification 148 in order to most effectively mitigate the anticipated supply shortage."; para 44, "The dispatch engine 155 can determine—using the spike forecast 144, the live driver log 105, the map data 162, and the traffic data 164—an optimal time to generate and submit demand notifications 148 to available and/or unavailable drivers. For example, the dispatch engine 155 may anticipate a given supply shortage based on available drivers proximate to the baseball stadium. The dispatch engine 155 can transmit demand notifications 148 to drivers within a given distance or time from the baseball stadium. The dispatch engine 155 can do so immediately upon predicting the supply shortage, and/or within a given time prior to the predicted spike in pick-up requests. In some examples, the dispatch engine 155 can performed a tiered notification transmission process, in which more and more drivers within proximity of the baseball stadium are notified of the predicted spike in pick-up requests as the end of the baseball game nears."; para 45, "According to examples, the dispatch engine 155 can make driver selections 167 from the live driver log 165 to receive the demand notification 148 based on temporal proximity (e.g., according to traffic data 164) or physical proximity to the event location. Additionally or alternatively, the dispatch engine 155 can send a request broadcast 157 to proximate drivers 185, available or unavailable, who may be capable of servicing the predicted pick-up request spike when it occurs at a later time. In order to incentivize drivers to accept the request broadcast 157 (i.e., commit to servicing the predicted spike in pick-up requests at the event location), the dispatch engine 155 can include an incentive in the request broadcast 157. The incentive may be an individual monetary bonus or some other form of incentive, such as a gain sharing bonus for servicing the predicted pick-up spike or a noncash bonus."]; and
transmit the notification to the one or more driver devices at the transmission time [PENG reads on: para 44, as above - an optimal time to generate and submit demand notifications 148 to available and/or unavailable drivers is transmit the notification to the one or more driver devices at the transmission time].

37.	As per Claim 48, Peng in view of Juliver teaches:
The system of claim 47, further comprising instructions that cause the system [as above, Claim 47] to:
Peng further teaches:
... further update the driver yield model [PENG, below] ... 
... within the given region comprising the given event corresponding to the historical event [PENG reads on: Figs. 3, 4B, paras 41, 44, 59, as above, Claim 1].
Peng does not explicitly teach, but Juliver further teaches: 
... determine response times associated with the one or more drivers that responded to the notification [JULIVER reads on: para 18, " estimating if said mobile device is expected to be at said pick-up location at said desired pick-up time."; para 106, "Once the client has entered the trip information, the client confirms it (227). The mobile device 60 presents a summary of the trip information to the client for confirmation. .. In addition, the mobile device 60 can receive and present the dispatch request and/or any selected or entered details of the new trip, and receive additional information which may include notice of unavailability or change in arrival time such as amount of expected delay in receiving service that conforms to some or all of the requirements specified in the trip details. This includes the estimated wait time until the dispatched vehicle arrives, based on calculations, which may include averaging the drive times for a set number of the closest available vehicles conforming to the client's specifications"]; and based on response times, ... 
... by adjusting the incentive amount for the function to increase drivers who respond within a predetermined response time [JULIVER reads on: paras 222, 223, as above, Claim 1] ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Peng in view of Juliver to incorporate the further teachings of Juliver in the same field of endeavor of transportation management to include determine response times associated with the one or more drivers that responded to the notification, by adjusting the incentive amount for the function to increase drivers who respond within a predetermined response time. The motivation for doing this would have been to improve the driver dispatch system of Peng in view of Juliver by efficiently managing driver availability.

38.	Claims 25, 26 and 33  rejected under 35 U.S.C. 103 as being unpatentable over Peng in view of Juliver in further view of Kami (Patent Application Publication 20150261195 A1 - hereinafter Kami).

39.	As per Claim 25, Peng in view of Juliver teaches:
The method of claim 19, wherein determining the estimated number of the one or more drivers that responded to the notification [as above, Claim 19] comprises  
Peng further teaches:
... based on the number of drivers from the outside region that responded to the notification and a total number of drivers from the outside region that received the notification [PENG reads on: para 58, as above, Claim 1].
Peng in view of Juliver does not explicitly teach, but Kami teaches:
determining a nonlinear yield fraction [KAMI reads on: para 139, "The aforementioned incentive design scheme is focused on the fact that a change in the number of users is a monotonically increasing function with respect to an increase in compensation, and the number of users is not uniformly increased, shows a gradually increased response, is most sensitively increased at a certain point, and then shows a reduced increase rate. In other words, in the example indicated by the response curve 502, it shows a gradually increased response from the start point 503, an immediately preceding response of a response at the point 505 is most sensitively increased, and an increase rate after the response at the point 505 is reduced. It can be considered that this reflects the fact that a response is small if a compensation amount is small, and there are users who respond for a very high compensation amount only by a constant degree. In other words, N.sub.i1(W) is a monotonically increasing function (that is, M.sub.ij[k].gtoreq.0) and the slope of the monotonically increasing function has a single peak shape of gradually increasing with respect to an increase in compensation and starting to decrease after passing through a peak. When the compensation increase amount .DELTA.W is small, the increased amount of the number of users can approximate to M.sub.ij[k].times..DELTA.W, and there is an effect of an increase in the number of users based on the compensation-up from M.sub.ij[k].gtoreq.0. However, the effect of the increase passes through a peak at a certain point and then is reduced."]
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Peng in view of Juliver to incorporate the teachings of Kami in the same field of endeavor of transportation management to include determining a nonlinear yield fraction. The motivation for doing this would have been to improve the driver dispatch system of Peng in view of Juliver by efficiently managing user behavior. See Kami, paragraph 1, "The present invention relates to an arrival time distribution control system, an arrival time distribution control device, and an incentive design method, by which a load amount of an entire system is controlled by incentive control.".

40.	As per Claim 26, Peng in view of Juliver teaches:
The computer program product of claim 20, wherein determining the estimated number of the one or more drivers that responded to the notification [as above, Claim 20] comprises 
The remainder of the Claim rejected under the same rationale as Claim 25 above.

41.	As per Claim 33, Peng in view of Juliver teaches:
The system of claim 1, further comprising instructions that cause the processor to determine the estimated number of the one or more drivers that responded to the notification [as above, Claim 1] by 
The remainder of the Claim rejected under the same rationale as Claim 25 above.

42.	Claims 42 and 43  rejected under 35 U.S.C. 103 as being unpatentable over Peng in view of Juliver in further view of König et al. (Patent Application Publication 20150339923 A1 - hereinafter König).

43.	As per Claim 42, Peng in view of Juliver teaches:
The system as recited in claim 1, further comprising instructions that cause the processor [as above, Claim 1] to  
Peng further teaches:
automatically generate, utilizing the processor, the notification [PENG reads on: para 44, as above, Claim 27] comprising 
a selectable opt-in display element associated with the incentives [PENG reads on: Fig. 7, device 700, Display - GUI 735; para 45, "In order to incentivize drivers to accept the request broadcast 157 (i.e., commit to servicing the predicted spike in pick-up requests at the event location), the dispatch engine 155 can include an incentive in the request broadcast 157."; para 46, "The demand notification 148 may be a push notification indicating the time and location of the predicted spike in pick-up requests 182. .. The demand notification 148 can further include a commitment request, which a driver may accept, so that the dispatch engine 155 can keep track of the amount of drivers committed to mitigate the anticipated supply shortage at the event location."; para 66, "The demand notification 505 can also include a number of selectable features."; para 75, "Execution of the application 705 by the processor 710 may cause a specified graphical user interface (GUI) 735 to be generated on the display 730. Interaction with a driver GUI 735 can enable drivers of transport vehicles to receive assignments to service pick-up requests or perform a pickup and/or drop-off."] and 
Peng in view of Juliver does not explicitly teach, but König teaches:
a selectable opt-out display element [KONIG reads on: para 116, "The server 10 can select a vehicle 14 in response to a particular request, and thus form a temporary association between the requesting device 12 and the device 200 in the vehicle, according to an automatic dispatching system. Systems in accordance with the invention are described with respect to FIG. 11 onward. As will be appreciated, a driver may refuse a job, e.g. through a suitable user-input on their navigation device, even if they are selected by the server 10 as the most suitable."].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Peng in view of Juliver to incorporate the teachings of König in the same field of endeavor of transportation management to include a selectable opt-out display element. The motivation for doing this would have been to improve the driver dispatch system of Peng in view of Juliver by efficiently managing driver availability. See König, Abstract, "A vehicle request management system having a server (10) arranged to communicate with a plurality of vehicle requesting devices (12) and a plurality of vehicles (14), each being equipped with a device (200) having route planning and navigation functionality. Upon receipt of a vehicle request, the server allocates the request to an existing cluster of vehicle requests if it is related to the requests. If it is not related to the requests, the request is used to generate a new cluster. The relationship between new vehicle requests and those of existing clusters is assessed based on a proximity of a pick-up location associated with the new request to a pick-up location of an existing request.".

44.	As per Claim 43, Peng in view of Juliver in view of König teaches:
The system as recited in claim 42, further comprising instructions that cause the processor [as above, Claim 42] to:  
Peng further teaches:
receive an indication of a user selection of one of the opt-in display element [PENG reads on: para 46, as above, Claim 42 - a commitment request, which a driver may accept is receive an indication of a user selection of one of the opt-in display element] or the opt-out display element; and based on the received indication, further update the driver yield model [PENG reads on: para 59, as above, Claim 1].


Response to Arguments

45.	Applicant's arguments filed 02/23/2021 have been fully considered, but they are not persuasive and/or are moot in view of the new rejections necessitated by the amendments.

46.	Applicant argues (at pp. 15-16) that "the present claims are not directed to the asserted abstract idea, but a patent-eligible machine-learning process". 
Examiner respectfully disagrees. The amended Claim language does not describe a machine-learning process, but merely uses a computer to implement an abstract idea at Step 2A, Prong One of the 2019 PEG analysis, as explained at paragraph 12 above in this Office Action.

47.	Applicant also argues (at pp. 16-18) that, Step 2A, Prong Two of the 2019 PEG analysis, the Claims reflect an improvement in computer technology by reciting a machine-learning technology, and thus integrate the judicial exception into a practical application (and should therefore be patent eligible under 35 U.S.C. 101).
Examiner respectfully disagrees. As noted above, the amended Claim language does not describe a machine-learning process. The Claims merely use a computer to implement an abstract idea at Step 2A, Prong Two of the 2019 PEG analysis, as explained at paragraph 12 above in this Office Action. 

48.	Applicant further argues (at pp. 18-19) that, Step 2B of the 2019 PEG analysis, the Claims "include an unconventional technical solution to a technological problem" indicative of an inventive concept (and should therefore be patent eligible under 35 U.S.C. 101).
Examiner respectfully disagrees. The amended Claim language merely uses a generic computer to implement the abstract idea without significantly more at Step 2B of the 2019 PEG analysis, as explained at paragraph 12 above in this Office Action, and the Claims are therefore patent ineligible under 35 U.S.C. 101. 

49.	Applicant argues (at pp. 20-21) that Peng alone or in combination with Juliver does not teach "identifying a driver yield model comprising a function of incentives to increase drivers within a given region for a given event corresponding to the historical event".
Examiner respectfully disagrees. Peng clearly teaches "identifying a driver yield model .. to increase drivers within a given region for a given event corresponding to the historical event" at Figure 2 (comparing a current spike in pick-up requests with historical data), Figure 3 (method for predicting and servicing pick-up request spikes at a given event location, including an incentive) and paragraphs 24, 25, 41, 44 and 52, and Juliver teaches a model of increased drivers as a function of incentives at paragraphs 222, 223 under Broadest Reasonable Interpretation. Thus the combination of Peng and Juliver clearly teaches "identifying a driver yield model .. to increase drivers within a given region for a given event corresponding to the historical event" under an obviousness rationale.

50.	Applicant also argues (at pp. 22-23) that Peng alone or in combination with Juliver does not teach "updating the driver yield model by adjusting an incentive amount for the function to increase drivers within the given region comprising the given event corresponding to the historical event".
Examiner respectfully disagrees. Peng clearly teaches "updating the driver yield model .. to increase drivers within the given region comprising the given event corresponding to the historical event" at Figure 2 (comparing a current spike in pick-up requests with historical data), Figure 3 (method for predicting and servicing pick-up request spikes at a given event location, including an incentive) and paragraph 59 (system 100 can collect additional data to determine an accuracy of the prediction, and to provide further data inputs for the correlation models 133 - providing further data inputs for the correlation models is updating the model under Broadest Reasonable Interpretation) for example, and Juliver teaches a model of increased drivers as a function of incentives at paragraphs 222, 223 under Broadest Reasonable Interpretation. Thus the combination of Peng and Juliver clearly teaches "updating the driver yield model .. to increase drivers within the given region comprising the given event corresponding to the historical event" under an obviousness rationale.



Conclusion

51.	Applicant's amendment necessitated any new ground(s) of rejection presented in this Office Action. See MPEP §706.07(a). 

52.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Hiyama et al. (US Patent Publication 20160034845 A1) describes a system and method for dynamically assigning a driver to provide transport to two or more users so that the users share at least a portion of the transport service.

53.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARJIT S BAINS whose telephone number is 571 270 0317. The examiner can normally be reached on Monday-Friday from 9:00 am to 5:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RUTAO WU, can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .

/SARJIT S BAINS/Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623